Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 1 of 21 PageID #: 247



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------x
                                                                 :
  SARAH EDMONDSON, et al.,                                       :
                                                                 :
                             Plaintiffs,                         :
                                                                 : Case No.: 1:20-cv-00485-ERK-SMG
           v.                                                    :
                                                                 :
                                                                 :
  KEITH RANIERE, et al.                                          :
                                                                 :
                             Defendants.                         :
  ---------------------------------------------------------------x

                       MEMORANDUM OF LAW IN SUPPORT OF
                    EX PARTE MOTION FOR A PROTECTIVE ORDER
                   PERMITTING CERTAIN PLAINTIFFS TO PROCEED
                PSUEDONYMOUSLY AND PROTECTING THEIR IDENTITIES



   Dated: February 5, 2020                           Neil L. Glazer
                                                     William E. Hoese
                                                     Steven M. Steingard
                                                     Stephen H. Schwartz
                                                     Craig W. Hillwig
                                                     Zahra R. Dean
                                                     Aarthi Manohar
                                                     KOHN, SWIFT & GRAF, P.C.
                                                     1600 Market Street, Suite 2500
                                                     Philadelphia, PA 19103
                                                     (215) 238-1700

                                                     Aitan D. Goelman
                                                     ZUCKERMAN SPAEDER
                                                     1800 M Street NW, Suite 1000
                                                     Washington, DC 20036
                                                     (202) 778-1800




  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 2 of 21 PageID #: 248



                                                     TABLE OF CONTENTS
  TABLE OF AUTHORITIES .......................................................................................................... ii
  BACKGROUND ............................................................................................................................ 1
  ARGUMENT .................................................................................................................................. 7
            A.         The Balance in This Case Strongly Supports Authorizing the Doe Plaintiffs
                       to Proceed by Pseudonym. ...................................................................................... 8
                       1.         The Litigation Involves Highly Sensitive Matters of a Personal Nature. ... 9
                       2.         The Doe Plaintiffs Justifiably Fear Retaliation. ........................................ 11
                       3.         The Doe Plaintiffs Are Vulnerable to Exacerbation of Their Injuries. ..... 13
                       4.         Any Prejudice to Defendants is Minimal and Outweighed by the Risk
                                  of Retaliation and Potential for Further Harm to the Doe Plaintiffs. ........ 14
                       5.         The Remaining Factors Are Either Neutral or Support Pseudonymity. ... 15
            B.         The Court Should Enter The Protective Order Ex Parte, Subject to
                       Defendants’ Right to Object or Seek Modification of the Order as the Case
                       Progresses. ............................................................................................................ 16
  CONCLUSION ............................................................................................................................. 16




                                                                        i
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 3 of 21 PageID #: 249



                                               TABLE OF AUTHORITIES


                                                                                                                             Page(s)

  FEDERAL CASES

  Aslin v. University of Rochester,
      No. 17-CV-06847, 2019 WL 4112130 (W.D.N.Y. Aug. 28, 2019) ........................................15

  Doe v. Smith,
     105 F.Supp.2d 40 (E.D.N.Y. 1999) ...................................................................................13, 15

  Doe v. Vassar College,
     No. 19-CV-09601, 2019 WL 5963482 (S.D.N.Y. Nov. 13, 2019) ........................................8, 9

  EW v. New York Blood Center,
    213 F.R.D. 108 (E.D.N.Y. 2003) .........................................................................................9, 14

  In re Dones,
      No. 10-45608, 2011 WL 5079585 (Bkrtcy. W.D. Wash. Oct. 25, 2011) ................................12

  Lawson v. Rubin,
     No. 17-CV-6404, 2019 WL 5291205 (E.D.N.Y. Oct. 18, 2019) .........................................7, 16

  NXIVM Corp. v. O’Hara,
     241 F.R.D. 109 (N.D.N.Y. 2007) ............................................................................................12

  Osrecovery, Inc. v. One Groupe Intern., Inc.,
     No. 02-CIV-8993, 2003 WL 23313 (S.D.N.Y. Jan. 3, 2003) ..................................................13

  Raniere v. Microsoft Corp.,
     Nos. 15-0540 & 15-2298, 2016 WL 4626584 (N.D. Tex. Sept. 2, 2016) ...............................12

  Roe v. Aware Woman Ctr. for Choice, Inc.,
     253 F.3d 678 (11th Cir.2001) ....................................................................................................7

  Sealed Plaintiff v. Sealed Defendant,
     537 F.3d 185 (2d Cir. 2008).......................................................................................................7

  United States v. Raniere,
     No. 18-CR-204 (NGG) (ECF No. 85) (E.D.N.Y. Aug. 2, 2018) ...............................................5

  United States v. Raniere,
     No. 18-CR-204 (NGG), 2019 WL 2775617 (E.D.N.Y. July 2, 2019).......................3, 6, 11, 12

  United States v. Raniere,
     No. 18-CR-204 (NGG) (ECF No. 838) (E.D.N.Y. Jan. 14, 2020) ............................................6

                                                                    ii
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 4 of 21 PageID #: 250



  RULES

  Federal Rule of Civil Procedure 10(a) .............................................................................................7




                                                                  iii
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 5 of 21 PageID #: 251



            Plaintiffs Jane Doe 1-13, 15-39, and 41-60 and John Doe 1-17 and 19-20 (collectively,

  the “Doe Plaintiffs”) respectfully move ex parte for an initial protective order: (1) authorizing

  them to proceed in this litigation under pseudonyms; and (2) ordering the parties not to publicly

  identify them by their real names in filed documents or elsewhere. Defendants have a

  documented history of retaliatory and abusive litigation and other practices against their

  perceived opponents and those who spoke out (or who they thought might speak out) about what

  was going on behind the scenes at NXIVM. That history, combined with the sensitive nature of

  the Plaintiffs’ claims and the personal information about the Plaintiffs that Defendants compiled

  and may still have access to, provides good cause to enter the requested order now, on an ex

  parte basis, which will protect the Doe Plaintiffs from the threat of embarrassment, harassment

  and retaliation while the Defendants are being served.1 Since this motion only addresses

  allowing the Doe Plaintiffs to bring their claims anonymously, they reserve their rights to file an

  additional motion for a comprehensive protective order after the Defendants are served.

                                             BACKGROUND

            The Plaintiffs are victims of illegal acts committed by Defendant Keith Raniere

  (“Raniere”) and by the Individual Defendants who comprised Raniere’s “inner circle”, who all

  conspired to and did operate the NXIVM enterprise and venture (“NXIVM”). As alleged in the

  Complaint in this action, ECF No. 1, the NXIVM enterprise and venture overall functioned as a

  pyramid scheme and coercive community. In the course of operating NXIVM, Defendants are

  alleged to have, among other things, committed sex trafficking, peonage, forced labor and human

  trafficking, unlawful human experimentation, mail and wire fraud, and violations of the

  Racketeer Influenced and Corrupt Organizations Act. Complaint ¶¶ 819-928.



  1
      Plaintiffs are currently serving the Defendants.


  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 6 of 21 PageID #: 252



           One of the aspects of NXIVM that has drawn the most attention is the grooming of

  women to have sexual relations with Defendant Raniere, including through what was known as

  “The Vow” or “DOS.” DOS was a subgroup within NXIVM, surreptitiously run by Defendant

  Raniere, that subjugated women by, among other means, demanding the submission of and then

  threatening to release highly personal “collateral.” Plaintiffs were lured into DOS by Defendants

  through false representations, and then cowed into submission by means of, among other things,

  the collection and threat of the release of embarrassing or harmful collateral, such as sexually

  explicit photos and videos. E.g. id. ¶¶ 19-31; 78-83 (Jane Doe 2); 89-93 (Jane Doe 3); 124-127

  (Jane Doe 7); 744-793. As Defendant Allison Mack stated in connection with her guilty plea: “I

  obtained . . . labor and services from Jane Doe 5 and Jane Doe 8 through, among other things, being

  part of a scheme, namely DOS, designed to make them believe that if they did not perform the

  requested acts of care, they could suffer serious harm. The serious harm in this case would be the

  specter of the release of their collateral, which they had pledged in order to join the organization.”

  Id. ¶ 808. Despite pleas from DOS recruits, no collateral has ever been returned by the

  Defendants, and the collateral of one DOS member was released because she spoke out against

  the Defendants. Id. ¶ 792.

           Certain Plaintiffs were also branded (as it was later revealed) with Raniere’s initials as

  part of a perverse DOS initiation ceremony conducted by Defendants. E.g. id. ¶¶ 34; 108-110

  (Jane Doe 5); 779-783. After Raniere was arrested hiding out in Mexico with actress and co-

  Defendant Allison Mack, there was sensational coverage about NXIVM from the tabloid press.

  In the nearly two years since Raniere’s arrest, that sensationalism has not subsided, existing not

  only on the sites of numerous established media in the United States, Mexico and Canada, but

  also blogs, YouTube channels and other online publications and outlets.



                                                      2
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 7 of 21 PageID #: 253



           The federal criminal investigation uncovered a massive racketeering enterprise engaged

  in, among other things, sex and labor trafficking, unsanctioned human experimentation, forced

  labor, extortion, malicious prosecution, and fraud. Id. ¶¶ 799-801; 805-806. After a closely

  watched 6-week trial in this Court, Raniere was convicted of, among other things, racketeering,

  racketeering conspiracy, wire fraud conspiracy, forced labor conspiracy, sex trafficking, sex

  trafficking conspiracy, and attempted sex trafficking. Id. ¶¶ 815-817. Defendants Clare

  Bronfman, Nancy Salzman, Lauren Salzman, Allison Mack, and Kathy Russell pleaded guilty

  for their roles in operating the NXIVM enterprise. Id. ¶¶ 802-804; 807-814.

           While not every Doe Plaintiff suffered in the same way that the DOS members suffered

  from Defendants’ operation of the NXIVM enterprise and venture, all of them share the same

  good reason for approaching this lawsuit with trepidation. The Defendants are notorious for

  harshly retaliating against defectors and other perceived enemies of NXIVM, including through

  false criminal complaints and vexatious litigation campaigns directed and funded by Defendant

  Clare Bronfman. Id. ¶¶ 13; 36-39; 696-712; 786-787.

           Evidence at Raniere’s criminal trial detailed how “Raniere’s associates would go to great

  lengths to antagonize his perceived enemies, including through the use of private investigators to

  obtain sensitive personal information.” United States v. Raniere, No. 18-CR-204 (NGG), 2019

  WL 2775617, at *2 (E.D.N.Y. July 2, 2019). One episode that graphically illustrates why good

  cause exists to protect the Doe Plaintiffs is that a DOS victim’s branding video “was released

  during trial and published by the Mexican media, suggesting that Raniere’s alleged criminal

  enterprise may continue to exist notwithstanding his incarceration.” Id. (emphasis added).

  The Court was so concerned for the safety of the jurors at Raniere’s criminal trial that it took the

  extraordinary step of refusing to release their names to the press even after the verdict. Id.


                                                    3
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 8 of 21 PageID #: 254



           Defendants’ history of targeting defectors and retaliating against critics was well-known

  within NXIVM. The Defendants routinely engaged in baseless and vexatious litigation,

  malicious prosecution, immigration document fraud, computer hacking, private surveillance,

  witness intimidation, and more. Complaint, e.g. ¶¶ 36-39; 696-712; 804. Indeed, one or more of

  the Defendants or their co-conspirators caused false criminal charges to be filed against several

  of the Doe Plaintiffs and others and hired attorneys to send several of them cease and desist

  letters threatening additional action against them if they came forward. E.g. id. ¶¶ 72; 82-83; 92-

  9; 110; 230; 235; 258; 527; 696-697; 786-787; 794-797.

           Many of the Doe Plaintiffs were victimized by serious crimes and intentional torts,

  including peonage, forced labor and human trafficking, fraud, immigration document fraud,

  unlicensed medical experimentation, sex trafficking, battery, and more. Id. ¶¶ 819-928.

  Accordingly, the Doe Plaintiffs—many of whom have already been traumatized by their

  experiences in NXIVM—are justifiably concerned that suing under their real names puts them at

  risk of potentially humiliating and damaging retaliation. As noted above, several of the Doe

  Plaintiffs have already been targeted with fraudulent criminal charges and civil litigation in

  efforts to ruin them financially and intimidate them from coming forward. The other Doe

  Plaintiffs have every reason to fear similar retaliation for bringing this litigation, especially

  considering reports that Defendant Clare Bronfman, who directed and financed these campaigns

  for the NXIVM enterprise, set up a legal defense fund for Raniere and others.2




  2
    Dareh Gregorian, “Seagram heiress paying NXIVM co-defendants’ lawyers is ‘conflict of
  interest,’ prosecutors argue,” https://www.nbcnews.com/news/us-news/seagram-heiress-paying-
  nxivm-co-defendants-lawyers-conflict-interest-prosecutors-n943191

                                                     4
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 9 of 21 PageID #: 255



      Protection of the Identities of Victims and Trial Witnesses in the Criminal Proceedings

           In light of Defendants’ track record and the sensitive and often shocking evidence of

  sexual predation, the Government and the Court took steps to protect the identities of the victims

  and many of the trial witnesses during the criminal proceedings. The Government’s criminal

  complaint and subsequent indictments used “Jane Doe” pseudonyms to refer to the victims. The

  Court entered a stipulated protective order prohibiting public disclosure of victim-identifying

  information and highly sensitive discovery materials.3 The Court also required that certain

  witnesses and victims be referred to by first name only in open Court during the trial.

           The good cause for these protections became even more clear when the Government

  discovered a NXIVM “enemies list,” and dossiers of purported financial information on federal

  judges and other high profile targets.4 Despite these protections, a Mexican television station

  aired leaked video footage of Plaintiff Sarah Edmondson’s unclothed DOS branding ceremony

  during Defendant Raniere’s criminal trial, a leak obviously intended to retaliate against her for

  going public. Complaint ¶ 73. Judge Garaufis was so concerned by these developments that he

  denied a post-trial press motion to identify the jurors, citing the both sensitive nature of the

  evidence and concern for their safety:

                           First, jurors’ privacy interests are heightened here, where
                  the trial involved highly sensitive evidence (including child
                  pornography, nude photographs, and graphic sexual testimony) and
                  generated worldwide media coverage, some of which was
                  salacious, contained errors or mischaracterizations, or appeared
                  intended to embarrass or harass. For example, the Government
                  indicates that several Mexican media outlets published the last


  3
   Stipulation & Order (ECF No. 85), U.S. v. Raniere, No. 18-CR-204 (NGG) (E.D.N.Y. Aug. 2,
  2018).
  4
   Robert Gavin, “FBI agent: NXIVM lawyers knew about efforts to get enemies’ bank info,”
  https://www.timesunion.com/news/article/FBI-agent-NXIVM-lawyers-knew-about-efforts-to-
  14038742.php
                                               5
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 10 of 21 PageID #: 256



                  names of victims that were specifically withheld by the court to
                  protect their privacy.

                          Second, the court is concerned for the jurors’ security. As
                  the Government notes, evidence at trial suggested that Raniere’s
                  associates would go to great lengths to antagonize his perceived
                  enemies, including through the use of private investigators to
                  obtain sensitive personal information. Additionally, the
                  Government has informed the court that a Nxivm defector’s
                  collateral was released during trial and published by the
                  Mexican media, suggesting that Raniere’s alleged criminal
                  enterprise may continue to exist notwithstanding his
                  incarceration.

  Raniere, 2019 WL 2775617 at *1 (citations omitted) (emphasis added).

           The Court in the criminal proceedings has continued to shield the identities of NXIVM

  victims. Recently, the Court ordered, over the opposition of Defendant Raniere, that “victims

  who provide victim impact statements either by letter or in open court [could] do so without

  publicly revealing their names or other identifying information; and 2) …the parties [are] to treat

  victims’ identities, impact statements, and declarations of loss as ‘Victim Discovery material’

  within the scope of the protective order entered on August 2, 2018.” United States v. Raniere,

  ECF 838, No. 18-CR-204 (NGG) (E.D.N.Y. Jan. 14, 2020). The same concerns that animated

  the protections ordered by the Court in the criminal matter apply here.

           Further, each of the Doe Plaintiffs is well aware of Defendants’ history of retaliation.

  Many of them are frightened that their collateral or other personally sensitive information in the

  possession of the Defendants and their followers could be released. They fear a lifetime of

  repercussions and lost opportunities as a result of their association with NXIVM, which has now

  become synonymous with DOS and Defendants’ most serious crimes in the public eye. Many of

  them suffer from post-traumatic stress disorder and related problems due to their abuse by the




                                                    6
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 11 of 21 PageID #: 257



  Defendants, and this lawsuit and the accompanying press coverage will require them to revisit

  those traumatic events.

           A procedure similar to the one proposed by the Doe Plaintiffs here was recently

  employed by Judge Cogan of this Court in another sex trafficking case, Lawson v. Rubin, No. 17-

  CV-6404 (BMC) (SMG), 2019 WL 5291205, at *1 (E.D.N.Y. Oct. 18, 2019) (entering ex parte

  protective order allowing plaintiffs to proceed pseudonymously, subject to reconsideration if

  defendants or any interested party objects). For the reasons set forth below, the Court should

  enter similar relief here.

                                              ARGUMENT

           Pursuant to Rule 10(a) of the Federal Rules of Civil Procedure, “[t]he title of [a]

  complaint must name all the parties.” Fed. R. Civ. P. 10(a). Courts have, however, “carved out

  a limited number of exceptions to the general requirement of disclosure [of the names of parties],

  which permit plaintiffs to proceed anonymously.” Roe v. Aware Woman Ctr. for Choice, Inc.,

  253 F.3d 678, 685 (11th Cir.2001). The Second Circuit has adopted a test that seeks to balance

  “the plaintiff’s interest in anonymity . . . against both the public interest in disclosure and any

  prejudice to the defendant.” Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 189 (2d Cir.

  2008). To that end, the Second Circuit has prescribed a non-exhaustive list of factors that might

  be relevant, stressing that “district courts should [also] take into account other factors relevant to

  the particular case under consideration….” The factors are:

                  “(1) whether the litigation involves matters that are highly sensitive and of
           a personal nature;

                  (2) whether identification poses a risk of retaliatory physical or mental
           harm to the party seeking to proceed anonymously, or to innocent non-parties;

                   (3) whether identification presents other harms and the likely severity of
           those harms, including whether the injury litigated against would be incurred as a
           result of the disclosure of the plaintiff’s identity;
                                                     7
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 12 of 21 PageID #: 258



                  (4) whether the plaintiff is particularly vulnerable to the possible harms of
           disclosure, particularly in light of his age;

                   (5) whether the suit is challenging the actions of the government or that of
           private parties;

                   (6) whether the defendant is prejudiced by allowing the plaintiff to press
           his claims anonymously, whether the nature of that prejudice (if any) differs at
           any particular stage of the litigation, and whether any prejudice can be mitigated
           by the district court;

                  (7) whether the plaintiff’s identity has thus far been kept confidential;

                   (8) whether the public’s interest in the litigation is furthered by requiring
           the plaintiff to disclose his identity;

                   (9) whether, because of the purely legal nature of the issues presented or
           otherwise, there is an atypically weak public interest in knowing the litigants’
           identities; and

                  (10) whether there are any alternative mechanisms for protecting the
           confidentiality of the plaintiff.”

  Id. at 190 (internal citations omitted). Since “no one factor is dispositive … the Court need only

  consider applicable factors.” Doe v. Vassar College, No. 19-CV-09601, 2019 WL 5963482, at *2

  (S.D.N.Y. Nov. 13, 2019).

           A.     The Balance in This Case Strongly Supports Authorizing the Doe Plaintiffs
                  to Proceed by Pseudonym.

           Considering all of the relevant factors, the balance tilts strongly toward permitting the

  Doe Plaintiffs to proceed pseudonymously. First, the Doe Plaintiffs have highly sensitive claims

  against a group of Defendants who have a documented history of retaliating against their

  perceived enemies by, among other things, engaging in abusive litigation tactics. Second, , while

  this case will no doubt be intensely watched by the media due to the involvement high profile

  Defendants such as actresses Allison Mack and Nicki Clyne, the public interest in this litigation

  does not extend to the Doe Plaintiffs’ real names. Finally, any additional prejudice to the

  Defendants is negligible, given the amount of news coverage previously devoted to the

                                                      8
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 13 of 21 PageID #: 259



  prosecution and conviction of Defendants Raniere, Clare Bronfman, Nancy Salzman, Lauren

  Salzman, Allison Mack, and Kathy Russell.

                  1.      The Litigation Involves Highly Sensitive Matters of a Personal
                          Nature.

           The first factor strongly supports pseudonymity, particularly for Jane Does 1-13, 15-21,

  23, 25-34, 36, 39, 41-45, 47-48, 50-56, and 58-60 who are asserting sex trafficking claims.

  “Allegations of sexual assault are generally inherently sensitive and private in nature.” Vassar

  College, 2019 WL 5963482 at *2. Accordingly, “many courts have held that, in lawsuits

  centering around sexual activity and behavior, a plaintiff is entitled to proceed under a

  pseudonym where revealing the plaintiff’s name subjects him or her to the risk of public

  disapproval, harassment, or bodily harm.” EW v. New York Blood Center, 213 F.R.D. 108, 111

  (E.D.N.Y. 2003). Jane Does 1-13, 15-21, 23, 25-34, 36, 39, 41-45, 47-48, 50-56, and 58-60

  easily satisfy this standard.

           For example, Raniere began grooming Jane Doe 1 when she was 16 years old, and

  ultimately lured her into a sexual relationship. Complaint ¶¶ 54-59. When she tried to leave, she

  was imprisoned against her will in a bedroom with virtually no human contact, and during her

  time at NXIVM was forced to perform labor for NXIVM without any compensation. Id. ¶¶ 59;

  57.

           Other examples are Jane Doe 2-12, 15, and 50, who were recruited into DOS and coerced

  into giving increasingly compromising “collateral,” which varied by victim but typically

  consisted of sexually explicit photos and videos, and/or personally devastating or incriminating

  confessions. The DOS branding episodes were videotaped.

           The allegations concerning these victims necessarily include extremely sensitive details

  of victim grooming, coercion and reluctant submission to Raniere’s manipulation, including

                                                   9
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 14 of 21 PageID #: 260



  sexual exploitation, psychological abuse, and demanding graphic photos and videos as collateral

  that could be used against the DOS victims (Jane Does 2-12, 15, and 50). Complaint ¶¶ 19-34;

  172-176; 451-457; 744-787. Under these circumstances, this factor weighs strongly in favor of

  protecting the identities of Jane Doe Plaintiffs who are asserting sex trafficking claims.

           Plaintiffs who are not asserting sexual trafficking claims nevertheless have similar

  concerns. The media have relentlessly focused on the sexual aspects of NXIVM, frequently

  including mentions of a so-called “sex cult” in their stories and headlines. This may lead to the

  misapprehension that every NXIVM member was involved in lurid sexual abuse. No one should

  have to risk being tainted with that inaccurate and scandalous label, in order that they might

  pursue a valid claim to vindicate his or her rights.

                  The Doe Plaintiffs all purchased NXIVM curriculum and were injured as a result,

  but they did not merely pay for worthless curriculum — they were all exposed and subjected to

  NXIVM’s harmful “Rational Inquiry” process, which among other things required them to

  record their innermost thoughts and personal failings in response to surveys, questionnaires, and

  in one-on-one “exploration of meaning” or “EM” sessions that functioned as a sort of dangerous,

  unlicensed psychotherapy. E.g. Complaint ¶¶ 8-10; 558-599. Responses to personal questions

  were often recorded and retained by the Defendants and consist of extremely private information

  that is every bit as candid, searching and sensitive as the notes of any licensed therapist, which

  would qualify for a limited privilege from disclosure. Id. ¶¶ 650; 659. Unlike licensed

  therapists, however, the Defendants have no ethical constraints or professional scruples, id. ¶¶

  871-891, and they have demonstrated that they have no compunction about using the Doe

  Plaintiffs’ private and sensitive information against them. Protection of this information should




                                                   10
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 15 of 21 PageID #: 261



  be part of a comprehensive protective order that can be submitted to the Court for its

  consideration after the Defendants are served.

           Thus, the need for pseudonymity extends beyond the claims of the sex trafficking victims

  and human research victims to the other Doe Plaintiffs. Each of these Plaintiffs was traumatized

  by their experiences in NXIVM and will be forced to relive their trauma in order to prosecute

  this litigation. The Court can mitigate that harm through entry of an appropriate protective order

  that, at least before trial, permits the Plaintiffs to undergo those experiences in something other

  than a fully public setting.

                  2.      The Doe Plaintiffs Justifiably Fear Retaliation.

           The Defendants’ demonstrated history of severe retaliation against NXIVM defectors

  such as the Doe Plaintiffs weighs most strongly in support of pseudonymity. Each of the Doe

  Plaintiffs has been conditioned to fear that the Defendants could go to great lengths and expense

  to inflict maximum mental anguish (or other harm) on them for filing this lawsuit. As Judge

  Garaufis noted after Raniere’s criminal trial, “a Nxivm defector’s collateral was released during

  trial and published by the Mexican media, suggesting that Raniere’s alleged criminal enterprise

  may continue to exist notwithstanding his incarceration.” Raniere, 2019 WL 2775617 at *2. As

  alleged in the Complaint, the defector at issue was Plaintiff Sarah Edmondson, and the

  Defendants’ intentional publication of her branding video was calculated to cause her, and did

  cause her, severe emotional damage and mental harm. Complaint ¶ 71. The message to other

  Nxians was clear—if you challenge Raniere or tell anyone about what was done to you,

  Raniere’s supporters are still at large and will try to destroy you.

           Several of the Plaintiffs have already been subjected to retaliation. Id. ¶¶ 36-39; 892-898.

  Defendants Raniere and Clare Bronfman, along with others, caused certain law enforcement


                                                    11
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 16 of 21 PageID #: 262



  agencies to open investigations into, and caused certain attorneys to send letters to, numerous

  victims and witnesses including Plaintiffs Sarah Edmondson, Jane Doe 2, Jane Doe 3, Jane Doe

  4, Jane Doe 5, Jane Doe 19, Jane Doe 23, John Doe 2 and Toni Natalie, threatening them with

  criminal and civil legal actions in order to silence and intimidate them so that they would not

  report to or cooperate with authorities concerning Defendants’ conduct. Complaint ¶¶786-787;

  793-797; 855. News about these and other retaliatory actions spread rapidly throughout the

  NXIVM community, which had the intended effect of intimidating other victims from coming

  forward, including several of the Doe Plaintiffs. Complaint ¶¶ 36-39; 21.

           Moreover, Raniere and NXIVM have a long history of vexatious and bad faith litigation

  tactics. Complaint ¶¶ 696-712. See In re Dones, No. 10-45608, 2011 WL 5079585, at *18

  (Bkrtcy. W.D. Wash. Oct. 25, 2011) (calling NXIVM’s interference in a defecting member’s

  bankruptcy “deplorable”); NXIVM Corp. v. O’Hara, 241 F.R.D. 109, 133 (N.D.N.Y. 2007)

  (detailing “the improper and probably illegal manner” in which NXIVM’s private investigator

  collected a critic’s banking and telephone information”). See also Raniere v. Microsoft Corp.,

  Nos. 15-0540 & 15-2298, 2016 WL 4626584 (N.D. Tex. Sept. 2, 2016) (describing Raniere’s

  “clear history of delay and contumacious conduct” including “false and misleading

  representations to Defendants and the Court”).

           In sum, the Doe Plaintiffs have every reason to share Judge Garaufis’ concerns “that

  Raniere’s alleged criminal enterprise may continue to exist notwithstanding his incarceration.”

  Raniere, 2019 WL 2775617 at *2. Accordingly, all of the Doe Plaintiffs have good cause to be

  worried that, absent an order protecting their identities from public disclosure, the Defendants

  will resort to what they have always done—intimidate the Plaintiffs from seeking justice, using

  Plaintiffs’ sensitive personal information in order to cause them additional harm, and otherwise


                                                   12
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 17 of 21 PageID #: 263



  abuse the litigation process in retaliation for bringing this lawsuit. This factor weighs strongly in

  favor of pseudonymity. See Osrecovery, Inc. v. One Groupe Intern., Inc., No. 02-CIV-8993,

  2003 WL 23313, *2 (S.D.N.Y. Jan. 3, 2003) (“When these explicit threats are added to the

  claims of witness tampering already made in open court and to other Internet postings that are

  less explicit but arguably construed reasonably as threats, the Court is satisfied that there is a

  genuine risk of retaliation involving economic and physical harm to plaintiffs who are

  identified”).

                  3.     The Doe Plaintiffs Are Vulnerable to Exacerbation of Their Injuries.

           The third and fourth factors also favor pseudonymity. The Court should consider the

  extent to which a public airing of the evidence in this case could exacerbate the Doe Plaintiffs’

  existing emotional trauma, and the extent to which the Doe Plaintiffs are particularly vulnerable

  to such exacerbation. For example, in Doe v. Smith, 105 F.Supp.2d 40, 42 (E.D.N.Y. 1999), the

  Court permitted a plaintiff to sue her psychiatrist anonymously where proceeding publicly would

  “cause her to decompensate [psychologically] to a point at which she could not ... pursue the

  current legal process and would suffer severe risk to her safety and to her survival.”

           Many of the Doe Plaintiffs suffer from post-traumatic stress disorder and other mental

  injuries as a result of their exposure to NXIVM’s Rational Inquiry curriculum. E.g. Complaint ¶¶

  10, 855. Many are presently in therapy and may have not fully healed from what was done to

  them, and they remain susceptible to being traumatized further. While they will have to relive

  some of those traumas in connection with pursuing this litigation, they can be spared further

  injury if their identities are not made public. The Court can thus ameliorate some of the risk of

  re-traumatization for Plaintiffs by allowing them to proceed by pseudonym. Thus, factors 3 and

  4 both strongly favor the requested protective order.


                                                    13
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 18 of 21 PageID #: 264



                  4.      Any Prejudice to Defendants is Minimal and Outweighed by the
                          Risk of Retaliation and Potential for Further Harm to the Doe
                          Plaintiffs.

           In assessing the prejudice to Defendants from proceeding pseudonymously (factor 6),

  “courts look at the damage to a defendant’s reputation caused by the anonymous proceeding, the

  difficulties in discovery, as well as at the fundamental fairness of proceeding in this manner.”

  New York Blood Center, 213 F.R.D. at 112. Here, the potential additional reputational risk to

  Defendants from allowing the Doe Plaintiffs to proceed through the use of pseudonyms is small

  or non-existent, and the use of pseudonyms will not create insurmountable difficulties in

  discovery and pretrial proceedings.

           The reputational risk to Defendants is small, because the national media has already

  covered the criminal proceedings and Raniere’s trial extensively. Moreover, Defendants Raniere,

  Clare Bronfman, Nancy Salzman, Lauren Salzman, Allison Mack, and Kathy Russell have all

  been convicted of crimes for their roles in the NXIVM enterprise and face prison time.

  Defendant Porter lost his medical license in New York State for engaging in the NXIVM

  medical experiments, which were described in great detail in a publicly available opinion. The

  involvement in NXIVM of every single Defendant named in the Complaint is a matter of public

  record, having been disclosed in the criminal proceedings in filings and at trial. “As such, any

  additional prejudice to the defendant[s’] reputation[s] or ability to operate merely by the pursuit

  of the action under a pseudonym appears minimal.” New York Blood Center, 213 F.R.D. at 112

  (finding that due to substantial press about the defendant’s misconduct, any additional

  reputational damage was slight and weighed in favor of proceeding by pseudonym).

           Moreover, the Defendants will not be unfairly limited in their defense. Under Plaintiffs’

  proposed Order, the Defendants will know the real identities of the Doe Plaintiffs and the parties


                                                   14
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 19 of 21 PageID #: 265



  need only substitute their Doe pseudonyms for their real names and/or redact identifying

  information from documents filed in the case. Defendants will still have full discovery rights.

  See Doe v. Smith, 105 F.Supp.2d at 45 (no prejudice to defendant where protective order did not

  “hinder defendant’s ability to pursue his legal defense in any way. . . . [T]he defendant retains

  the right to depose any and all witnesses and to obtain any and all documents available to him” in

  discovery and to “ask any and all questions necessary to his defense.”). Cf. Aslin v. University of

  Rochester, No. 17-CV-0684, 2019 WL 4112130, at *23 (W.D.N.Y. Aug. 28, 2019) (“if the

  plaintiffs wish to use pseudonyms to protect the privacy of individuals referred to in the amended

  complaint, they may do so if they provide the defendants with the real names of those

  individuals”).

                   5.     The Remaining Factors Are Either Neutral or Support Pseudonymity.

           The other factors either do not apply or support the Doe Plaintiffs. For example, most of

  the Doe Plaintiffs’ identities have thus far been kept completely confidential from the public.

  (Factor 7). This factor weighs in favor of pseudonymity.

           Further, while the public interest in holding Defendants accountable and preventing

  similar enterprises is no doubt strong (factors 8 and 9), that public interest would not be furthered

  by requiring the Doe Plaintiffs to disclose their identity. The Doe Plaintiffs are not public

  figures, and their identities are not germane to the public’s interest in holding Defendants’

  accountable or preventing similar criminal enterprises from victimizing others.

           Finally, there are no other alternative mechanisms for protecting the Doe Plaintiffs’

  privacy. Thus factor 10 supports the Doe Plaintiffs’ request to proceed by pseudonym.




                                                   15
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 20 of 21 PageID #: 266



           B.     The Court Should Enter The Protective Order Ex Parte, Subject to
                  Defendants’ Right to Object or Seek Modification of the Order as the
                  Case Progresses.

           Plaintiffs request that the Court enter their proposed protective order on an ex parte basis

  while they attempt to serve the Complaint, without prejudice to Defendants’ rights to object to

  the order once they have appeared. This procedure was recently adopted by Judge Cogan in

  another civil trafficking case, Lawson v Rubin, where “[t]he Court granted plaintiffs’ motion, but

  noted that because defendants did not have an opportunity to respond to that motion, it would

  reconsider the order de novo if defendants or an interested party objected within 14 days.” 2019

  WL 5291205 at *1. Ultimately, even without evidence of retaliation, the Court retained the

  protections during pretrial discovery and only lifted them on the eve of trial. Id.

           The Court should adopt the same approach here and permit the Doe Plaintiffs to proceed

  pseudonymously, without prejudice to the Defendants’ ability to object or seek modification of

  the order after they have been served and appear through counsel. Each Defendant will then be

  advised of the true identities of the Doe Plaintiffs (subject to compliance with the protective

  order) and have 30 days from their appearance in the litigation to raise objections, if any. And

  the Court always retains its discretion to amend or rescind the protective order as the litigation

  progresses.

                                            CONCLUSION

           The Defendants’ history of retaliation and the sensitivity of the Doe Plaintiffs’ claims and

  the personal information they provided to Defendants justify permitting the Doe Plaintiffs to

  proceed by pseudonyms. For the reasons set forth above, the Doe Plaintiffs respectfully request

  the Court to order that they may proceed under pseudonyms in court filings and that their real

  names be protected from disclosure during pretrial proceedings and discovery. Moreover, they


                                                    16
  {00207947 }
Case 1:20-cv-00485-EK-SMG Document 22-1 Filed 02/05/20 Page 21 of 21 PageID #: 267



  ask the Court to grant the order on an ex parte basis, before the Defendants are served and appear

  in this case, without prejudice to Defendants’ rights to object to it once joined and subject to later

  modification in the Court’s discretion as the circumstances of the litigation require.



   Dated: February 5, 2020                           /s/ Neil L. Glazer
                                                     Neil L. Glazer
                                                     William E. Hoese
                                                     Steven M. Steingard
                                                     Stephen H. Schwartz
                                                     Craig W. Hillwig
                                                     Zahra R. Dean
                                                     Aarthi Manohar
                                                     KOHN, SWIFT & GRAF, P.C.
                                                     1600 Market Street, Suite 2500
                                                     Philadelphia, PA 19103
                                                     (215) 238-1700

                                                     Aitan D. Goelman
                                                     ZUCKERMAN SPAEDER
                                                     1800 M Street NW, Suite 1000
                                                     Washington, DC 20036
                                                     (202) 778-1800




                                                   17
  {00207947 }
